Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5, and 10 are pending and rejected. Claims 2-4, 6-9, and 11-15 are cancelled and claims 1, 5, and 10 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flemming, US 2011/0195360 A1 in view of Kosiorek, US 4,029,605, Ozawa, US 2013/0337604 A1, Norman, US 2008/0305268 A1, Brown, US 2005/0277550 A1, Cao, US 2013/0233202 A1, and Urruti, US 2014/0306350 A1.
Regarding claims 1, 5, and 10, Flemming teaches a method of fabricating a device with through holes for electrical conduction made by preparing a photosensitive glass substrate, masking a design layout comprising one or more holes to form one or more electrical conduction paths on the photosensitive glass substrate, exposing at least one portion of the photosensitive glass substrate to an activating energy source, exposing the photosensitive glass substrate to a heating phase of at least ten minutes above its glass transition temperature, cooling the photosensitive glass substrate, and etching the substrate to form the one or more depressions or through holes for electrical connection (see for e.g. abstract and 0007). They teach that the method includes coating at least a portion of the device with metal and/or coating at least a portion of the one or more holes with one or more metals (see for e.g. 0007). They teach that the etched features occur at different elevations on the material and/or several layers can be attached together to form a larger system (see for e.g. 0007), indicating that the glass can be in the form of one or more layers, i.e. a single-layer structure or a multi-layered structure. Therefore, they teach forming through holes at different elevations of the material and metallizing the through holes, or metallizing different layers and attaching the layers. They teach that the electron conduction elements can be of any metal such as copper (see for e.g. 0046). They teach that in the fabrication of many MEM’s devices it is important to seal more than one layer together (see for e.g. 0103). They teach that APEX (photosensitive or photo-definable glass) has been shown to bond to itself between temperature of 450°C and 565°C creating a hermetic seal and bonding in such a way that two individual pieces of glass become one piece of glass, making a solid device (see for e.g. 0038, 0103). They teach that the temperatures used to bond APEX are low enough that many metallization procedures done prior to the bonding step will not be 
	They do not teach metallizing the through holes using the claimed process. Flemming teaches that the electron conduction elements can be of any metal such as gold, platinum, and copper (see for e.g. 0046), indicating the metal layers can be copper. 
	Kosiorek teaches metallizing compositions suitable for the production of fired on electrically conductive films which do not adversely affect the overall strength of heat resistant substrates (see for e.g. abstract). They teach that the compositions comprise at least one finely divided electrically conductive metal (see for e.g. abstract). They teach that the compositions are particularly suited to glass substrates and provide therewith composite structures having greater strength than that of the glass substrate (see for e.g. 
Ozawa teaches a method of manufacturing a thick-film electrode comprising the steps of applying onto a substrate a conductive paste comprising a conductive power, a glass frit, 3.5 to 12.5 weight percent of an organic polymer, and a solvent (see for e.g. abstract), such that the composition is similar to that of Kosiorek, i.e. containing conductive power, glass frit, and solvent. They teach applying to conductive paste on substrates that includes glass (see for e.g. 0017). They teach firing using a furnace with the peak setting temperature of 600 to 1000°C for 1 second to 15 minutes (see for e.g. 0046). They teach that the conductive powder in the paste can be a metal selected from 
	From the teachings of Kosiorek and Ozawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming to have applied the metal paste of Kosiorek using copper as the metal onto the photo-definable glass structure to coat the through holes followed by firing for 2 to 15 minutes at about 600-900°C because Kosiorek teaches that the compositions adhere well to glass substrate and also result in a stronger substrate compared to the uncoated substrate, while providing a metal coating for use as a conductor, Ozawa indicates that copper is a suitable substitute for gold, silver, or platinum in a conductive paste which can be fired at a temperature and time overlapping the range of Kosiorek, where the pastes of Kosiorek and Ozawa are similar, and Flemming indicates that copper is a suitable material for the metallization of the substrate such that it will provide the desired and predictable result of forming a desirable copper coating on the glass. 
	Flemming in view of Kosiorek and Ozawa do not teach ramping the heat or heating under nitrogen.
	Norman teaches copper alkoxide compound based ink formulations that are used to print conducting copper metal lines with curing at temperatures of less than 150°C (see for e.g. abstract). They teach applying the copper precursor to a substrate, heating the precursor on the substrate to decompose the precursor to copper metal and volatile by-products and removing the volatile by-products (see for e.g. 0013 and 0020-0022). 2 in N2 to reduce any copper oxides back to copper metal so as to provide a more conductive copper film (see for e.g. 0083). They teach that it is well known that copper metal particles, which have been exposed to air, acquire a non-electrically conducting coating of native copper oxides that must be removed if sintering is to be achieved (see for e.g. 0084). They teach handling the copper precursor in an inert atmosphere such as nitrogen, printing in a nitrogen atmosphere, and heating glass slides coated with the copper formulation under nitrogen (see for e.g. 0053, 0061, and 0085). Therefore, they teach handling in nitrogen or hydrogen/nitrogen so as to not put the copper in an air environment to prevent oxidation. They teach that the density of the copper film prepared by ink jet/thermal anneal could be improved by controlling the temperature ramp rate (see for e.g. 0094). They teach that a sample cured at a temperature ramp rate of 2°K/min showed a densified region of copper when compared to a sample cured at a temperature ramp rate of 25°K/min, indicating that careful control of temperature ramp rates can yield copper films of improved density (see for e.g. 0094). They indicate that a suitable ramp rate ranges from 1 to 25°K/min, i.e. 1 to 25°C/min (see for e.g. claim 32).
	From the teachings of Norman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming in view of Kosiorek and Ozawa to have ramped up the temperature at a rate of 1-25°C/minute and to have performed heating in a nitrogen environment or in a hydrogen/nitrogen environment (which is still considered to provide annealing under nitrogen) because Norman teaches that when annealing a 
	They do not teach beginning the heating at 25°C or ramping the heat down to 25°C.
Brown teaches thick film conductive copper pastes that are lead-free and cadmium-free that possess desirable characteristics and excellent adhesion to a variety of substrate, including glass coated stainless steel (see for e.g. abstract). They teach applying a conductive paste to a substrate, drying the paste, and then firing the paste (see for e.g. 0031). They teach that the firing is generally done according to a temperature profile that will allow burnout of the organic matter at about 300°C to about 550°C, a period of peak temperature of about 650°C to about 850°C, lasting about 5-15 minutes, followed by a controlled cool-down cycle top prevent oversintering, unwanted chemical reactions at intermediate temperatures or substrate facture, which can occur when the substrate cools too quickly (see for e.g. 0031). They assume that room temperature is 20°C and ramp up the temperature to 650°C followed by cooling at 15.5°C/min until the substrate exits the furnace at 60°C (see for e.g. 0032). They provide an example of a temperature ramp up rate of 22.5°C/min (see for e.g. 0032), which is within the range suggested by Norman. Brown also teaches that a non-
From the teachings of Brown, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the metal paste from 20°C to the heat treating temperature suggested by Kosiorek, such that it will also be heated from 25°C to the firing temperature, and then ramped down the temperature back to 20°C, such that it will also be ramped down to 25°C, where the cooling rate is 15.5°C because Brown indicates that 20°C is room temperature such that it will provide heating the layer from room temperature to the desired firing temperature and then cooling the layer back to room temperature to provide the finished device, where Brown indicates that 15.5°C/min is an appropriate cooling rate such that it will be expected to prevent oversintering, unwanted chemical reactions at intermediate temperatures, or substrate fracture as indicated by Brown and further by cooling to room temperature it will provide the at a desirable temperature for packaging, consumer use, further fabrication, etc. such that it will be easily handled. Further, it is noted that Brown also provides the suggestion to heat the copper paste in nitrogen to prevent oxidation of the copper and that Brown heats using a ramp rate within the range suggested by Norman.
From this, Kosiorek provides the suggestion to fire the copper paste for 2 to 15 minutes at about 600-900°C because Kosiorek teaches that the compositions adhere well to glass substrate and also result in a stronger substrate compared to the uncoated substrate, where the firing temperature and time are used to provide the metal adhered to the glass substrate. Ozawa provides the suggestion to modify the paste of Kosiorek to use copper as the metal because Flemming indicates that copper is a suitable metal for 
Therefore, in the process of Flemming in view of Kosiorek, Ozawa, Norman, and Brown, a metal paste is deposited on a single or multilayer glass structure, where the glass structure is a single layer or a multilayer photosensitive or photo-definable glass, metallization is conducted with a thermal ramp rate of 1-25°C/min (overlapping the claimed range) from 20°C (such that it will also be ramped from 25°C) to a temperature of 600-900°C (overlapping the claimed range) where they are heated for 2-15 minutes (overlapping the claimed range) and then ramped down to 20°C (such that it will also ramp down to 25°C), where the cooling rate is 15.5°C/minute. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Flemming in view of Kosiorek, Ozawa, Norman, and Brown renders the range of instant claim 1 obvious. Additionally, since the glass structure can include multiple layers having metal coated through holes, the structure is considered to be provided with one or more device structures, i.e. conductors or through holes, or one or more devices since Flemming 
Flemming in view of Kosiorek, Ozawa, Norman, and Brown do not teach heating using a lamp. 
Cao teaches inks comprising molecular precursors to copper indium gallium sulfide/selenide and a plurality of particles where the process prepares coated substrates and films (see for e.g. abstract). They teach that the substrate is selected from a group including glass (see for e.g. 0222). They teach that the coated substrate is heated at about 300-800°C, 400-650°C, 460-600°C, etc. (see for e.g. 0235). They teach that in some embodiments the coated substrate is heated for a time range of about 1 min to about 48 h, for about 1 min to about 30 min, etc. (see for e.g. 0235). They teach that the annealing process comprises thermal processing, heating via IR lamps, microwave irradiation, etc., or combinations thereof (see for e.g. 0235). They teach that in some embodiments annealing is carried out under an atmosphere comprising an inert gas such as nitrogen (see for e.g. 0236). They teach that in some embodiments annealing is conducted with slow heating and/or cooling steps, e.g., temperature ramps and/or declines of less than about 15°C/min, 10°C/min, etc. or annealing can be done with rapid heating and/or cooling steps, e.g. temperature ramps and/or declines of greater than about 15°C/min, 20°C/min, etc. (see for e.g. 0236). Therefore, Cao teaches annealing or heating an ink that includes copper using methods such as lamp heating where the heating can be ramped up in a range overlapping the range of Flemming in view of Kosiorek, Ozawa, Norman, and Brown (i.e. less than 15°C/min or greater than 
From the teachings of Cao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming in view of Kosiorek, Ozawa, Norman, and Brown to have used a lamp for heating the copper paste because Cao indicates that a lamp can be used to anneal an ink including copper on a glass substrate where the ink is annealed at a temperature ramp up rate, temperature ramp down rate, peak annealing temperature, and holding time overlapping the ranges of Flemming in view of Kosiorek, Ozawa, Norman, and Brown such that it will be expected provide the desired and predictable result of successfully annealing the copper paste in the process of Flemming in view of Kosiorek, Ozawa, Norman, and Brown.
Flemming further teaches a device with holes for electrical conduction (see for e.g. abstract). They teach that the glass ceramic of the invention may be used in MEMs (see for e.g. 0060).
They do not teach that the glass structure contains MEMs devices.
Urruti teaches a method of forming a through-glass via hole in a glass substrate, where the vias include through holes (see for e.g. abstract and 0040). They teach that microelectromechanical systems (MEMs) enhance the functionality of microelectronic 
From the teachings of Urruti, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming in view of Kosiorek, Ozawa, Norman, Brown, and Cao to have included MEMs devices on the single-layer or multi-layer glass structure with the metal filled through holes because Urruti indicates that it is desirable to include such devices on glass structures having metal filled through holes such that it will be expected to also provide a device having enhanced functionality. Therefore, in the process of Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, and Urruti, the single-layer or multi-layer photo-definable glass structure will contain MEMs devices. Further, since Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao and Urruti 
While Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, and Urruti do not teach that the metal is preferentially heated and/or densified relative to the glass substrate, where a change in a position of the copper paste, the single or multiplayer photo-definable glass structure, or one or more of the devices is less than 20 microns, or that a change in the wavelength of the color of the single-layer or multi-layer glass substrate is less than or equal to 75 nm, since they provide the claimed steps of the process, including heating using a lamp, the process is also expected to provide these claimed features. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Therefore, Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, and Urruti render the processes of claims 1, 5, and 10 obvious absent evidence of unexpected results.

Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered and a persuasive in light of the amendments to the claims. Therefore, the rejection has been modified with the additional reference of Cao to suggest heating the copper paste with a lamp as discussed in the rejection above. 
	 
Conclusion                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718